Judgment of conviction affirmed. Sentence modified by striking therefrom, following the words “ Robbery 1st degree ” the words “ 1st count; and a like sentence on the conviction of Robbery 1st degree, 2nd count ”. Memorandum: The first and second counts of the indictment charged the defendant with the commission of the same crime of robbery, first degree. While defendant was properly found guilty upon both counts, separate sentences should not have been imposed on each count. All concur. (Appeal from a judgment convicting defendant of the crime of robbery, first degree, in two counts, and of violation of subdivision 5-a of section 1897 of the Penal Law in a fourth count.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ,